          Case 2:12-cr-00455-GMN-PAL Document 255 Filed 07/01/20 Page 1 of 3



 1                              UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                       )
 4                                                   )
                         Plaintiff,                  )        Case No.: 2:12-cr-00455-GMN-PAL
 5
           vs.                                       )
 6                                                   )                    ORDER
     RICHARD NELSON,                                 )
 7                                                   )
                         Defendant.                  )
 8                                                   )
 9

10         Pending before the Court is Defendant Richard Nelson’s (“Defendant’s”) Motion for
11   Compassionate Release, (ECF No. 251), to which the Government filed a Response, (ECF No.
12   254). Pursuant to the Court’s General Order 2020-06, the Federal Public Defender’s Office
13   reviewed Defendant’s filing, but did not believe a supplement was necessary. For the reasons
14   discussed below, the Court DENIES Defendant’s Motion for Compassionate Release.
15   I.    BACKGROUND
16         On May 23, 2013, the Court sentenced Defendant to seventy-eight months custody and
17   three years of supervised release following his guilty plea to Count 1 of the Superseding
18   Indictment: Interference with Commerce by Robbery in violation of 18 U.S.C. §§ 1951 and 2.
19   (J, ECF No. 104); (Mins. Proceedings, ECF Nos. 102, 72). Defendant commenced his first
20   term of supervised release on November 9, 2018.
21         While on supervision, Defendant has violated his conditions of supervised release on
22   multiple occasions—warranting modifications to his supervised release conditions and
23   revocations. (Mod. Supervised Release, ECF No. 196) (dated April 29, 2019); (J. Revocation of
24   Supervised Release, ECF No. 216) (dated July 31, 2019). Most recently, on April 8, 2020, the
25   Court revoked Defendant’s term of supervised release based on multiple violations of his


                                                Page 1 of 3
            Case 2:12-cr-00455-GMN-PAL Document 255 Filed 07/01/20 Page 2 of 3



 1   release conditions. (J. Revocation of Supervised Release, ECF No. 244). The Court sentenced
 2   Defendant to a term of four months custody followed by six months of supervised release. (Id.).
 3   After spending two months in custody, Defendant filed the pending Motion for Compassionate
 4   Release, (ECF No. 251).
 5   II.     LEGAL STANDARD
 6           The compassionate release provision of 18 U.S.C. § 3582(c)(1)(A), as amended by the
 7   First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018), authorizes the Court to
 8   modify a defendant’s sentence in limited circumstances. 18 U.S.C. § 3582(c)(1)(A). Generally,
 9   to be eligible for compassionate release, a defendant must demonstrate: (1) the existence of
10   extraordinary and compelling reasons, and (2) that he is not a danger to the community. 18
11   U.S.C. § 3582(c)(1)(A); USSG § 1B1.13. Under United States Sentencing Guideline § 1B1.13,
12   “extraordinary and compelling reasons” include, among other things, terminal illnesses and
13   medical conditions “that substantially diminish[] the ability of the defendant to provide self-
14   care within the environment of a correctional facility and from which he or she is not expected
15   to recover.” USSG § 1B1.13.
16   III.    DISCUSSION
17           Defendant requests compassionate release from custody based on his history of seizures
18   since 2016, a heart attack that occurred on April 11, 2019, and an instance of fainting on May
19   16, 2020, at the Nevada Southern Detention Center. (Mot. Compassionate Release at 1–2, ECF
20   No. 251). The Court does not find that these medical conditions make early release
21   appropriate. Indeed, before the Court revoked Defendant’s term of supervised release roughly
22   two months ago, it considered the consequences of custody based on the same health issues
23   Defendant now raises. Moreover, while these medical conditions may be concerning, they do
24   not rise to the level of “extraordinary and compelling reasons” warranting release. See 18
25   U.S.C. § 3582(c)(1)(A); USSG § 1B1.13. Lastly, Defendant does not explain how release


                                                 Page 2 of 3
           Case 2:12-cr-00455-GMN-PAL Document 255 Filed 07/01/20 Page 3 of 3



 1   would benefit his purported medical conditions. The opposite instead appears true because
 2   Defendant concedes he will have no place to reside if released. (See Mot. Compassionate
 3   Release at 2) (stating, “I don’t have an address,” and requesting that the United States Probation
 4   Office pay for housing upon his release).
 5   IV.    CONCLUSION
 6          IT IS HEREBY ORDERED that Defendant’s Motion for Compassionate Release,
 7   (ECF No. 251), is DENIED.
 8                       1 day of July, 2020.
            DATED this _____
 9

10                                                 ___________________________________
11
                                                   Gloria M. Navarro, District Judge
                                                   United States District Court
12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                                 Page 3 of 3
